UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                             No. 09-7753


MICHAEL R. RAY, on behalf of himself personally and as
initial class representative pending the appointment of
counsel to represent the class,

               Plaintiff - Appellant,

         v.

EVERCOM SYSTEMS, INCORPORATED; LEXINGTON COUNTY, on behalf
of    Lexington   County    Detention   Center;   PAY    TEL
COMMUNICATIONS,   INCORPORATED;   JOHN   VINCENT   TOWNSEND,
Personally and as President of Pay Tel Communications, Inc.;
SPRINT PAYPHONE SERVICES, INCORPORATED, now known as Embarq
Payphone Services, Incorporated; SOUTH CAROLINA BUDGET AND
CONTROL BOARD, State of; SOUTH CAROLINA DEPARTMENT OF
CORRECTIONS; FLORENCE COUNTY, on behalf of Florence County
Detention Center,

               Defendants – Appellees,

         and

DARLINGTON COUNTY, on behalf of Darlington County Detention
Center; DILLON COUNTY, on behalf of Dillon County Detention
Center; SPARTANBURG COUNTY, on behalf of Spartanburg County
Detention   Center;  WILLIAMSBURG  COUNTY,  on   behalf  of
Williamsburg County Detention Center; DENNIS L. WHIPPLE,
Personally and as President and CEO of Evercom Systems,
Inc.,

               Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:05-cv-02904-RBH)
Submitted:   May 20, 2010                     Decided:   May 24, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael R. Ray, Appellant Pro Se. Daniel C. Plyler, DAVIDSON &
LINDEMANN, P.A., Columbia, South Carolina; John J. Pringle, Jr.,
ELLIS, LAWHORNE & SIMS, P.A., Columbia, South Carolina, Brant
Mitchell Laue, ARMSTRONG TEASDALE, LLP, Kansas City, Missouri;
Charles Franklin Turner, Jr., Samuel C. Weldon, TURNER, PADGET,
GRAHAM & LANEY, P.A., Greenville, South Carolina, Stephanie A.
Joyce, ARENT FOX, LLP, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Michael   R.   Ray   appeals      the   district   court’s   order

accepting in part the recommendation of the magistrate judge and

granting summary judgment to the Defendants and dismissing the

federal   claims   with   prejudice       and   dismissing    the   state   law

claims without prejudice.       We have reviewed the record and find

no reversible error.       Accordingly, we affirm for the reasons

stated by the district court.             Ray v. Evercom Sys., Inc., No.

4:05-cv—2904-RBH (D.S.C. Sept. 16, 2009).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                     AFFIRMED




                                      3